Citation Nr: 1742128	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  11-29 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Jack L. Cox, Accredited Agent


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Spouse


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to March 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the St. Louis, Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2014 and November 2016, the Board remanded this case for further development.

In April 2017, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The issue of whether new and material evidence has been presented to reopen a claim of entitlement to erectile dysfunction secondary to service-connected diabetes mellitus, type II was raised by the Veteran during the April 2017 Board hearing, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issues on appeal.

Since the last remand, there has been an update on VA's policy for interpreting audiometric data.  The Veteran had in-service audiological evaluations in September 1969 and March 1972, at which time auditory thresholds were recorded.  It is unclear whether such thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units.  For service audiological evaluations conducted prior to January 1, 1967, VA protocol is to presume the ASA standard was used.  For service audiological evaluations conducted between January 1, 1967 and December 31, 1970, VA protocol is to consider the data under both ASA and ISO-ANSI standards, relying on the unit measurements most favorable to the Veteran's appeal.  For service audiological evaluations conducted after December 31, 1970, VA protocol is to assume the ISO-ANSI standard was used.

In light of the above, and where necessary to facilitate data comparison for VA purposes, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:

Hertz
250
500
1000
2000
3000
4000
6000
8000
add
15
15
10
10
10
5
10
10

In this case, the Veteran's September 1969 pre-induction audiometric testing revealed pure tone thresholds (with ISO or ANSI units after conversion in parentheses), in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
0 (10)
/
45 (50)
LEFT
5 (20)
0 (10)
5 (15)
/
20 (25)

The Veteran was noted to have a pre-existing right ear hearing loss disability.

The Veteran's March 1972 separation audiological examination shows pure tone thresholds, in decibels, as follows: 

HERTZ
500	 
1000 	
2000 	
3000 	
4000	 
RIGHT
15 	
20	
15		 
/	
40	
LEFT
25
25
20
/
15

The Veteran was afforded a VA examination in March 2014.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that the Veteran currently has bilateral hearing loss and tinnitus.

Regarding both ears, the examiner opined that there was a permanent positive threshold shift greater than normal measurement variability at any frequent between 500 and 6000 Hz.  As to both ears, the examiner opined that hearing loss was less likely as not caused by or a result of an event in service.  The examiner acknowledged that the Veteran had "a shift in hearing" at separation, but indicated that "it clearly appears to be related to middle ear problems bilaterally, which were present at induction."  The examiner noted that the frequency most suspecitible to noise exposure did not decrease but was actually slightly better.  The examiner also indicated that the Veteran cited his military noise exposure as operating a switchboard, which the examiner opined would have "a low probability of intense noise exposure."  The examiner indicated that the Veteran's "loss today is from a pre-existing condition he entered the military with and it has naturally progressed over time."  The examiner concluded that "it is less likely as not that the [Veteran's] current hearing loss is due to an event during his military duty, and more likely due to pre-existing physical conditions of the ears, and post-military noise exposure."  

The examiner also found that hearing loss in both ears pre-existed service and was not aggravated beyond normal progression in military service because "[t]he progression of the loss in the lower frequencies is clearly a pre-existing medical condition [and] [t]he noise sensitive frequency tested, 4khz, actually slightly improved at separation."   

Regarding tinnitus, the examiner opined that it was less likely as not caused by or a result of military noise exposure because the Veteran's "military noise exposure does not appear to be significant" and because the Veteran "cannot place onset as during his military duty."

The Board finds that the March 2014 VA examination report is inadequate for several reasons.  As an initial matter, the examiner based his negative nexus opinions, in part, on a finding that the Veteran's military occupation specialty (MOS) had a low probability of acoustic trauma.  However, during the April 2017 Board hearing, the Veteran elaborated on his in-service noise exposure, to include his job as a telephone switchboard operator, as well his proximity to an airfield while serving in Vietnam where he was exposed to noise from jets and helicopters for twelve hours at a time.  Giving the Veteran the benefit of the doubt, his account of in-service noise exposure appears credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154.  Thus, the Board concedes the Veteran's exposure to acoustic trauma during service, which renders inaccurate the March 2014 VA examiner's conclusion that the Veteran did not experience significant noise exposure in service.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that a physician's opinion based on an inaccurate factual premise has no probative value).

Additionally, the examiner opined that the Veteran had a pre-existing hearing loss disability bilaterally.

Notably, since the March 2014 VA examination, the Court has held that if the degree of hearing loss noted on an entrance examination does not meet VA's definition of a "disability" for hearing loss under 38 C.F.R. § 3.385, then that degree of hearing loss is not a "defect, infirmity, or disorder" under 38 U.S.C.A. § 1111; and, in such cases, the presumption of soundness will attach.  See McKinney v. McDonald, 28 Vet. App. 15 (2016).  For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the present case, the September 1969 entrance audiometric test of the right ear met VA's criteria for a hearing loss disability pursuant to 38 C.F.R. § 3.385.  Thus, a hearing loss disability of the right ear was noted upon entrance into service and the presumption of soundness does not attach.  Where a disorder is noted on service entrance or a Veteran is otherwise not presumed sound on entrance, 38 U.S.C.A. § 1153  applies.  In such claims, the evidence of record must simply show that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  "If the presumption of aggravation under section 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.'"  Wagner, 370 F.3d at 1096 (citing 38 U.S.C.A. § 1153).  This requires the government show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition.  Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); Horn v. Shinseki, 25 Vet. App. at 235 (2012) ("Once the Veteran establishes worsening, the burden shifts to the Secretary to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease."); see also 38 C.F.R. § 3.306 (b).  

In light of the documented threshold shifts from induction to separation and the Veteran's reports of noise exposure, the Board finds that an addendum opinion is necessary regarding whether the Veteran's right ear hearing loss increased during service, and, if so, whether such an increase was clearly and unmistakably due to the natural progress of the disease.  

The September 1969 entrance audiometric test of the left ear did not meet VA's criteria for a hearing loss disability pursuant to 38 C.F.R. § 3.385.  Thus, the presumption of soundness attaches with regard to the left ear.  See McKinney, 28 Vet. App. at 15.  As such, the Board finds that the March 2014 VA opinion that the Veteran's left ear hearing loss pre-existed service is inaccurate and an addendum opinion is needed.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for the issue on appeal.  The Veteran should also be afforded the opportunity to identify and/or provide any outstanding private evidence pertinent to his claim.

2. After the foregoing development has been completed, return the claims file, to include a copy of this remand, to the March 2014 VA examiner for an addendum opinion regarding the Veteran's bilateral hearing loss and tinnitus.  If the examiner who drafted the March 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's LEFT ear hearing loss had its onset during service or is causally or etiologically due to in-service noise exposure.  In so opining, the examiner must do the following:

(a) Review and comment on the March 1972 audiogram which appears to show a significant threshold shift in left ear hearing acuity when compared to the Veteran's initial September 1969 audiogram.  

(b) Explain the significance of the absence or presence of threshold shifts and severity of such threshold shifts in regard to the likelihood military noise exposure caused permanent hearing damage.

(c) Explain the significance of normal hearing in regard to the likelihood military noise exposure caused permanent hearing damage, including addressing theories of delayed/latent onset of hearing loss.

Regarding the pre-existing RIGHT ear hearing loss, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's pre-existing right ear hearing loss underwent an increase in severity (i.e., a permanent worsening of the underlying disease as distinguished from a temporary or intermittent flare-up) during his active duty military service.

The examiner must discuss the in-service shift in thresholds shown during the March 1972 audiogram.  If the examiner determines that there was no increase in severity of the Veteran's pre-existing right ear hearing loss, a complete rationale for that opinion must be provided. 

If the Veteran's pre-existing right ear hearing loss did increase in severity during service, the examiner must opine as to whether there is clear and unmistakable evidence that such increase in severity is due to the natural progress of the condition.

Regarding tinnitus, the reviewing examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's tinnitus had its onset during service or is causally or etiologically due to in-service noise exposure.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly the Veteran's statements regarding the onset of hearing loss and tinnitus symptoms.  For the purposes of this opinion, the Veteran's in-service acoustic trauma is conceded.  Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

3. Thereafter, the AOJ must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Following the completion of the foregoing, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






